Case 2:17-bk-55128       Doc 45    Filed 05/22/19 Entered 05/22/19 11:01:56              Desc Main
                                   Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                        :       Case No. 17-55128

         Stephen T. Webb                      :       Chapter 13
         Colleen J. Webb

                       Debtors.               :       Judge John E. Hoffman Jr.

            DEBTORS’ MOTION TO MODIFY PLAN POST-CONFIRMATION


         Debtors, by and through their counsel, hereby move to modify their Chapter 13 plan.

Debtors respectfully request that the modification be granted for reasons more fully set forth in the

Memorandum below.

                                                      Respectfully submitted,

                                                      /s/ Katherine B. Brewer                _____
                                                      Katherine B. Brewer (0087822)
                                                      Wood & Brewer, LLC
                                                      470 Olde Worthington Rd, Ste 200
                                                      Westerville, OH 43082
                                                      (614) 410-6878 – Direct Office
                                                      (888) 560-1002 – Fax
                                                       kbrewer@woodbrewerlaw.com
                                                      Attorney for Debtors
Case 2:17-bk-55128       Doc 45   Filed 05/22/19 Entered 05/22/19 11:01:56            Desc Main
                                  Document     Page 2 of 6




                                MEMORANDUM IN SUPPORT

       On November 1, 2017, Debtors’ Chapter 13 plan was confirmed. Pursuant to Debtors’

plan, Debtors were required to pay $1,875.00 for the remainder of the plan. Chapter 13 Trustee

Faye D. English filed a Motion to Dismiss on April 4, 2019 (See Doc. No. 41), noting that the

Debtors had not made complete payments in the confirmed plan and that the confirmed plan is

projecting to last 76 months.

       Debtors’ counsel and the Trustee have entered into an Agreed Order on the Trustee’s

Motion to Dismiss (See Doc. No. 43) and the Debtors would like to increase their Chapter 13 plan

payment to $2,125.00 per month, beginning in June 2019. The dividend paid to unsecured

creditors shall remain at 5.00%. The Debtors shall make a plan payment for no longer than sixty

(60) months, but at least of the applicable commitment period of thirty-six (36) months.

       The proposed modification will not modify the rights of the holders of unsecured claims.

The proposed modification will not modify the rights of any secured claim holder.

       The proposed modified plan is attached hereto and a copy of the same, together with a copy

of this Motion and Memorandum of Support has been sent to the Chapter 13 Trustee, US Trustee,

and holders of all claims.

       WHEREFORE, the Debtors pray they be permitted to amend the plan to conform to the

attached amended plan pursuant to 11 USC Section 1329.
Case 2:17-bk-55128   Doc 45   Filed 05/22/19 Entered 05/22/19 11:01:56    Desc Main
                              Document     Page 3 of 6



                                            Respectfully submitted,

                                            /s/ Katherine B. Brewer            _____
                                            Katherine B. Brewer (0087822)
                                            Wood & Brewer, LLC
                                            470 Olde Worthington Rd, Ste 200
                                            Westerville, OH 43082
                                            (614) 410-6878 – Direct Office
                                            (888) 560-1002 – Fax
                                             kbrewer@woodbrewerlaw.com
                                            Attorney for Debtors
Case 2:17-bk-55128      Doc 45    Filed 05/22/19 Entered 05/22/19 11:01:56            Desc Main
                                  Document     Page 4 of 6



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:                                       :      Case No. 17-55128

         Stephen T. Webb                     :      Chapter 13
         Colleen J. Webb

                      Debtors.               :      Judge John E. Hoffman Jr.


                  AMENDMENT TO CONFIRMED CHAPTER 13 PLAN



          Now comes the Debtor herein to amend the plan to state:

        Debtors’ plan payment shall increase to $2,125.00 per month, beginning in June 2019. The
dividend paid to unsecured creditors shall remain at 5.00%. The Debtors shall make a plan
payment for no longer than sixty (60) months, but at least of the applicable commitment period of
thirty-six (36) months.
        The proposed modification will not modify the rights of the holders of unsecured claims.
The proposed modification will not modify the rights of any secured claim holder.

Dated: May 22, 2019                                         /s/ Katherine B. Brewer
                                                            Attorney for Debtor(s)


                                     Debtors’ Verification

        I/we declare under penalty of perjury that I/we have read the attached amendments and that
they are true and correct to the best of my/our knowledge, information or belief.

Date: May 17, 2019


/s/ Stephen T. Webb                                 /s/ Colleen J. Webb
Debtor, Stephen T. Webb                             Joint Debtor, Colleen J. Webb
Case 2:17-bk-55128      Doc 45    Filed 05/22/19 Entered 05/22/19 11:01:56            Desc Main
                                  Document     Page 5 of 6



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:                                       :      Case No. 17-55128

         Stephen T. Webb                     :      Chapter 13
         Colleen J. Webb

                      Debtors.               :      Judge John E. Hoffman Jr.


                              NOTICE OF MOTION/OBJECTION



The Debtors have filed papers with the Court to modify their plan. Your rights may be affected.
You should read these papers carefully and discuss them with your attorney, if you have one in
this bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you do not want the court to grant the relief sought in the motion/objection, then on or before
twenty-one (21) days from the date set forth in the certificate of service for the
motion/objection, you must file with the court a response explaining your position by mailing
your response by regular U.S. Mail to 170 North High St., Columbus, OH 43215, or your attorney
must file a response using the court’s ECF System.

The court must receive your response on or before the above date.

You must also send a copy of your response either by 1) the court’s ECF System or by 2) regular
U.S. Mail to;

Katherine B. Brewer, Wood & Brewer, LLC, 470 Olde Worthington Rd., Suite 200, Westerville,
OH 43082

Faye D. English, Chapter 13 Trustee, 130 E. Wilson Bridge Road, Suite 200, Worthington, OH
43085

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion/objection and may enter an order granting that relief without further
notice or hearing.
Case 2:17-bk-55128      Doc 45   Filed 05/22/19 Entered 05/22/19 11:01:56           Desc Main
                                 Document     Page 6 of 6




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Modify Plan Post-Confirmation,

was served (i) electronically on the date of filing through the Court’s ECF system on all ECF

participants registered in this case at the email address registered with the court and (ii) by

ordinary U.S. Mail on May 22, 2019 addressed to:

       Stephen T. & Colleen J. Webb
       889 Noddymill Lane E.
       Columbus, OH 43085

                                                   Respectfully submitted,

                                                   /s/ Katherine B. Brewer             _____
                                                   Katherine B. Brewer (0087822)
                                                   Wood & Brewer, LLC
